— Appeal from a judgment (denominated order) of Supreme Court, Herkimer County (Kirk, J.), entered March 20, 2003, which granted the CPLR article 78 petition and ordered respondent to process petitioners’ after-the-fact permit application.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law without costs and the petition is dismissed.
Same memorandum as in Adirondack Park Agency v Bucci (2 AD3d 1293 [2003]). Present—Pine, J.P., Wisner, Hurlbutt, Gorski and Lawton, JJ.